Dowling, P. J.
Respondent was admitted to practice in the Appellate Division, First Department, in June, 1906.
*500The charges against him set forth in the petition herein were:
(1) Solicitation of negligence cases;
(2) Failure to comply with court orders fixing fees in infants’ cases;
(3) Failure to apply for court order fixing fees in infants’ cases.
The matter was referred for hearing to a referee who took much testimony on all the different phases of these charges on which respondent offered proof. The learned referee has made his report to this court, in which he sets forth that after the conclusion of the hearings the petitioners’ counsel in a memorandum submitted to him, admitted that it has failed to make a case against respondent, and agreeing that he was entitled to a recommendation that the proceedings be dismissed.
The learned referee further reported that “ after a careful and exhaustive examination of all the testimony given at the numerous hearings, it is my opinion that none of the charges set forth in the petition herein were sustained or proved by the petitioners.” The motion to confirm the report of the referee is not opposed by petitioners.
The report should be confirmed and the proceedings dismissed.
Merrell, Finch, McAvoy and Proskatjer, JJ., concur.
Proceedings dismissed.